Citation Nr: 1231685	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a Certificate of Eligibility for Loan Guaranty Benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Appellant served on active duty from July 14, 1957 to December 14, 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision by the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina, on behalf of the Regional Office in Little Rock, Arkansas.


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Appellant withdrew his appeal as to the issue of entitlement to a Certificate of Eligibility for Loan Guaranty Benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a Certificate of Eligibility for Loan Guaranty Benefits have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).

Prior to the promulgation of a decision by the Board, the Appellant indicated that he wished to withdraw his appeal.  Specifically, the Appellant submitted a statement, dated in August 2012, wherein he indicated that he wished to withdraw his appeal as to the issue of entitlement to a Certificate of Eligibility for Loan Guaranty Benefits.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Appellant has withdrawn this claim, and accordingly, the Board does not have jurisdiction to review the issue of entitlement to a Certificate of Eligibility for Loan Guaranty Benefits, and it is dismissed.


ORDER

The claim of entitlement to a Certificate of Eligibility for Loan Guaranty Benefits is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


